DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 01/11/21, with respect to claims 1-4, 6-10, 12, 13, 17, 18, 22, 23, 28, and 29 have been fully considered and are persuasive.  The rejection of 03/06/20 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-10, 12, 13, 17, 18, 22, 23, 28, and 29 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “an image forming apparatus and a technology for controlling a user interface for operating the image forming apparatus.” Independent claims 1 and 17 (renumbered as 1 and 16 respectively) identify the uniquely distinct features inter alia “causing the display to display a transmission job list of the transmission job in accordance with accepting a selection of a key for suspending a job while the display is displaying a main menu screen for accepting a selection of at least a transmission function or a print function in a state in which the one or more memories store the transmission job and the print job" and "causing the display to display a print job list of the print job in accordance with accepting a selection of the key while the display is 
The prior art of record fails to anticipate or render the above underlined limitations obvious.
Dependent claims 2-4, 6, 8-10, 12, 13, 17, 18, 22, 23, 28, and 29 (renumbered as 2-15 and 17) are also allowed due to its dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699